Title: To George Washington from Colonel William Grayson, 1 July 1777
From: Grayson, William
To: Washington, George



Dr Sir.
Dumfries [Va.] July 1st 1777.

All the recruits of our regimt that have not yet gone forward are on the point of marching except a few sick & some stragglers which it has not been in my power to collect.
I expect that when those now about going joins the others, they will amount in the whole to 250.
The officers who have not yet made up their quotas I shall leave behind, though I have very little prospect of their succeeding in any great degree in recruiting.
I beg leave to enclose you the act of Assembly for draughting, to make up deficiencies in the six new regiments. I have nothing new to acquaint you of except that Col. R. H. Lee has got his Seat again in Congress with great Eclat. I am with great respect Yr Affect. frd & Most Obedt Servt

Willm Grayson

